Citation Nr: 0931640	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based upon individual 
unemployablility (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has a combined disability rating of 80 percent 
for the following service connected disabilities: hearing 
loss 50 percent disabling, actinic keratosis 30 percent 
disabling, lumbar back 20 percent disabling, tinnitus 10 
percent disabling, and malaria as non-compensable.

2. The medical evidence does not show that the Veteran's 
service connected disabilities alone preclude him from 
obtaining and retaining all forms of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in October 2006.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Of note, 38 C.F.R. § 3.159 has been revised in 
part.  These revisions are effective as of May 30, 2008.  73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The October 2006 letter provided also notice of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, private medical records, VA treatment 
records are associated with the claims file, in addition to 
various written statements by the Veteran and others on his 
behalf.  The Veteran was not afforded a VA examination.  The 
Board finds that a VA examination is not necessary to 
adjudicate the claim since the record does not suggest that 
his service connected disabilities alone preclude all forms 
of gainful employment consistent with the Veteran's education 
and work experience.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim.  All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis 

The Veteran contends that his service connected disabilities 
preclude all forms of substantially gainful employment 
consistent with his education and work experience.  The 
preponderance of the evidence is against the claim, and it 
will be denied. 

In order to establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be impairment so severe that it is impossible to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75- 
91; 57 Fed.Reg. 2317 (1992).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is in receipt of service connection for the 
following disabilities: hearing loss rated as 50 percent 
disabling, solar dermatitis and actinic keratosis rated as 30 
percent disabling, lumbar back rated as 20 percent disabling, 
tinnitus rated as 10 percent disabling, and malaria rated as 
non-compensable.  His combined rating is 80 percent.  Thus, 
the Veteran meets the criteria for schedular consideration 
for TDIU.  38 C.F.R. § 4.16(a). 

The record shows that the Veteran worked for 34 years for a 
New York school district and retired in 1984 from his last 
position as a Superintendent of Schools. His educational 
background included receipt of a college degree. 

Throughout the record, the Veteran asserted that he retired 
and is presently unemployable solely due to service connected 
disabilities.  To support his assertions, he submitted 
various statements by family members and co-workers.  In June 
2007 statements, two work colleagues stated that they worked 
with the Veteran and noted that his back disability was a 
persistent impairment in completing his occupational duties.  
The Veteran's wife and daughter described how his service 
connected disabilities affected his ability to socialize and 
perform activities of daily living.  These statements are 
competent as evidence of the Veteran's symptoms. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995)); see also Layno v. Brown, 
6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  
However, their statements are not competent medical evidence.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

The medical record reflects treatment for both service-
connected and non-service connected disabilities.  VA 
treatment records from October 2006 to December 2007 reflect 
that the Veteran's medical history was significant for 
stroke, bronchitis, rhinitis, headaches, and an enlarged 
prostate.  A March 2006 private treatment record noted 
squamous cell carcinoma of the right cheek, status post 
excision of squamous cell carcinoma of the left cheek, 
actinic keratoses of the face, scalp, nose and neck and 
severe chronic solar dermatitis.  A June 2007 VA outpatient 
treatment record noted that the Veteran was seen for an 
initial physical and had a history of cerebrovascular 
accident (CVA) with a little residual on the left.  It was 
also indicated that that he had had several episodes of 
asthmatic bronchitis and a diagnosis of prostate cancer.  
Also noted were skin cancer, headaches, high cholesterol, 
cataract repair for both eyes, hearing loss, tinnitus, 
allergies and allergic rhinitis.  The assessment included CVA 
and asthmatic bronchitis.  A December 2007 VA clinic progress 
note indicated that the Veteran had multiple medical 
problems, indicating that he had some dementia and was 
recently started on medication.  He complained of low back 
discomfort and reported that he had recently injured his 
lower back doing some heavy lifting around the house.  A 
history of asthma and CVA were also noted.  Examination 
revealed lower back pain and knee discomfort and the 
assessment was some sciatica secondary to lift injury.  There 
is no competent medical evidence indicating that the 
Veteran's service connected disabilities alone preclude 
gainful employment consistent with his education and 
occupational history.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Although the Veteran asserts that he retired due to his 
service-connected disabilities and is presently unemployable 
due to service-connected disabilities, the medical record 
shows that the Veteran also has significant non-service 
connected disabilities that would interfere with his ability 
to maintain gainful employment.  VA must only consider 
service connected disabilities in determining eligibility for 
TDIU.  Id.  It is not disputed that the veteran's service-
connected disabilities result in some impairment in his 
ability to work.  The veteran has not furnished any medical 
evidence demonstrating that he is unable to work due to his 
service-connected disabilities.

There is no competent medical evidence showing that the 
Veteran is precluded from gainful employment wholly due to 
service connected disabilities.  38 C.F.R. 
§ 3.159(a).  Without medical evidence showing that the 
Veteran's service connected disabilities alone preclude 
gainful employment, the claim is denied.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.  Accordingly, for all the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the award of TDIU, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


